


110 HR 4915 IH: VALOR Act
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4915
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Pryce of Ohio
			 (for herself, Mr. Hobson, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to expand access
		  to hospital care for veterans in urban areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Access to Local Options for
			 Recovery Act of 2007 or the VALOR Act.
		2.Provision of
			 in-patient care to urban veteransSection 1703 of title 38, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking When Department facilities and inserting
			 Subject to subsection (e), when Department facilities;
			 and
			(2)by adding at the
			 end the following:
				
					(e)(1)Subject to the
				availability of appropriations, the Secretary may seek to enter into a contract
				with a non-Department facility located in an eligible metropolitan statistical
				area to provide hospital care and medical services to veterans. Under such
				contract, the non-Department facility shall provide hospital care and medical
				services for which the veteran seeking such services is eligible under section
				1710 of this title.
						(2)The Secretary shall ensure that the
				contract under paragraph (1) provides for payment by the Secretary to the
				non-Department facility. Such payment shall be—
							(A)for hospital care and medical services
				provided to a veteran by the non-Department facility, including payment
				for—
								(i)emergency care;
								(ii)non-emergency hospital care
				services; and
								(iii)inpatient medical services;
				and
								(B)shall be limited to payment for
				hospital care and medical services for which the veteran is eligible under
				section 1710 of this title.
							(3)For the purposes of this
				subsection—
							(A)the term inpatient medical
				services means medical services provided to an inpatient of a hospital;
				and
							(B)the term eligible metropolitan
				statistical area means a metropolitan statistical area (as defined by
				the Director of the Office of Budget and Management) with—
								(i)a total civilian population of at
				least 1,000,000;
								(ii)a total veteran population of at
				least 90,000; and
								(iii)no Department facility capable of
				providing hospital care services or inpatient medical
				services.
								.
			
